Citation Nr: 0430991	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  95-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot 
disorder.

2.  Entitlement to service connection for right ankle 
disorder.

3.  Entitlement to an increased rating for follicular 
dermatitis and eczema, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1980 to 
August 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of December 1994 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before an RO hearing officer in 
December 1996.  

In a May 2000 decision, the Board reopened a claim of 
entitlement to service connection for disability of the right 
knee, right ankle, and right foot, determined that these 
claims were well grounded, and remanded these issues to the 
RO for further development.  The Board also remanded the 
issue of an increased rating for the skin for additional 
development.  

In October 2001, the Board granted service connection for a 
right knee disorder and denied service connection for right 
ankle and right foot disorders, and an increased rating for 
follicular dermatitis and eczema.  The veteran appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  

In a December 2002 order, the Court vacated that portion of 
the Board's decision that denied service connection for right 
ankle and right foot disorders and an increased rating for 
follicular dermatitis and eczema.  The Court remanded these 
issues to the Board.  In December 2003, the Board remanded 
the issues to the RO for further development.  

In its December 2003 remand, the Board referred certain 
claims back to the RO for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  These were 
claims of entitlement to service connection for a low back 
disorder and for service connection for disabilities of the 
left knee, left ankle, and left foot.  The claims file does 
not reflect that the RO has readjudicated these claims on the 
merits.  If not already accomplished, the RO should 
readjudicate these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004 the veteran's representative submitted 
pertinent medical evidence to the Board.  These documents do 
not include a waiver of initial review of this evidence by 
the RO.  The RO has not had the opportunity to review this 
evidence in conjunction with the veteran's claims.  Thus, a 
remand is required.

The Court vacated and remanded the previous Board decision 
because an examination was not offered during an active cycle 
of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  The Board then remanded the case for such 
examination.  Both a June 2004 private doctor's report and a 
July 2004 VA compensation and pension examination report, 
however, note that there had been no recent flare-up.  
Indeed, in September 2000, a VA dermatologist found the 
disorder to be under excellent control with medication.  

Although the veteran's and the RO's efforts to schedule an 
examination during an active stage have not succeeded, 
possibly because the skin disease has remained under 
excellent control, the revised rating criteria also contain 
provisions for rating this disorder based on required 
medication rather than visible lesions.  (Diagnostic Code 
7806 effective August 30, 2002). The type of any medication 
used and its necessity was not well addressed in the previous 
compensation and pension examination reports.  Therefore, the 
claim for an increased rating for follicular dermatitis and 
eczema must be remanded to the AMC for clarification.  See 
38 C.F.R. § 4.2 (where an examination report contains 
insufficient details, it must be returned for clarification).

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain a copy of actual 
September 22, 2004 examination report as 
reference by Dr. M. A. M. in his 
September 22, 2004 letter.  The RO should 
inform the veteran that she has the 
opportunity to submit any additional 
evidence to include medical evidence 
concerning her skin disorder.

2.  Thereafter, it is requested that the 
claims folder be returned to the VA 
orthopedist who conducted the June 2004 
examination (if unavailable to another 
appropriate pulmonary specialist).  It is 
requested that the examining physician 
review the additional evidence submitted 
by Dr. M. and in an addendum indicate 
whether any change is warranted in the 
June 2004 diagnosis.  If the examiner 
requires any additional examinations or 
tests they should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.  

3.  It is requested that the claims 
folder be returned to the VA 
dermatologist who conducted the July 2004 
examination for an addendum (if 
unavailable to another dermatologist).  
Request the examiner to again review the 
record and respond to the following:

a)  Has constant or near-constant 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, been 
required to control the service-connected 
skin disorder during the 12 months prior 
to the examination?

b)  If no, then has at least six weeks of 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, been 
required to control the service-connected 
skin disorder 12 months prior to the 
examination?

If the examiner requires any additional 
examinations or tests they should be 
conducted.  A complete rational for any 
opinion expressed should be included in 
the addendum.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims, to include consideration of all 
evidence received since the July 2004 
supplemental statement of the case.  If 
the benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




